Citation Nr: 0120742	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether the veteran has submitted a timely notice of 
disagreement with an April 1971 rating decision that denied 
entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1966 to April 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Hartford, Connecticut RO, which determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for entitlement to service connection for a back disability.

The Board notes that before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  38 U.S.C.A. § 7105 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.104(a), 20.302, 20.1103 
(2000).  The decision that follows will address whether a 
final determination on the claim of entitlement to service 
connection for a back disability has been made.


FINDINGS OF FACT

1.  By rating decision dated April 1971, the RO denied 
service connection for a back disability.

2.  The veteran was notified of the April 1971 rating 
decision and his appellate rights thereto by letter dated 
April 1971.

3.  By letter dated May 1971, the veteran stated that he 
should be granted service connection for a back disability, 
as he did not have a back disability upon entering the 
service.


CONCLUSION OF LAW

A timely notice of disagreement was filed in May 1971 in 
connection with the RO's rating decision dated April 1971.  
38 U.S.C.A. § 7105(a), (b)(1), (c) (West 1991 and Supp. 
2001); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
The notice of disagreement shall be filed within one year 
from the date of the mailing of the notice of the result of 
the initial review or determination.  The notice of 
disagreement must be filed with the VA office from which the 
claimant received notice of the determination being appealed 
within one year from the date that the agency mailed notice 
of the determination to the claimant.  Otherwise, that 
determination will become final.  38 U.S.C.A. § 7105 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.301, 20.302 (2000).

In the case at hand, the RO issued a rating decision in April 
1971 that denied service connection for spondylolysis and in 
that same month, the veteran was sent a letter informing him 
of the decision and advising him of his appellate rights.  In 
May 1971, the RO received a letter from the veteran, in which 
he stated that he had a legitimate service connection claim 
because he did not have a back disability upon entering 
service.  The May 1971 letter constituted a timely filed 
notice of disagreement with the April 1971 rating decision.  
The RO failed to recognize the May 1971 letter as a notice of 
disagreement.  As a result, the RO's April 1971 decision is 
not final, and the appellant's claim must be adjudicated on a 
de novo basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (a).



ORDER

As the veteran filed a timely notice of disagreement with the 
April 1971 rating decision denying entitlement to service 
connection for a back disability, the claim was not finally 
denied and remains pending.  To this extent, the appeal is 
granted.


REMAND

As noted above, the veteran filed a timely notice of 
disagreement with the RO's April 1971 rating decision denying 
service connection for a back disability. Although the RO has 
issued an statement of the case, the statement of the case 
pertains to consideration of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a back disability. Accordingly, the RO 
should adjudicate the veteran's claim for service connection 
for a back disability on a de novo bases, considering all of 
the evidence of record, and issue a statement of the case 
encompassing such action. Such action is necessary, in the 
first instance, to avoid any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 382, 390-92 (1993).

Furthermore, the Board wishes to note that the veteran's 
current mailing address appears to be unclear.  Although the 
RO has made an attempt to verify the veteran's mailing 
address, another attempt should be made, before complying 
with the mandates of this remand, so that he may receive 
appropriate communication.  However, the veteran is also 
reminded that the VA's duty to assist him is not a one way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Likewise, the Board notes that "in 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

The Board also notes that the veteran has not undergone a VA 
examination in conjunction with this appeal.  While the Board 
recognizes that the RO scheduled the veteran for an 
examination, and the veteran failed to report, the Board 
deems it necessary to schedule the veteran for another 
orthopedic examination to determine the nature and etiology 
of any currently diagnosed back disability.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Based on this new 
law, the Board finds that additional development is required. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.

2.  The RO should attempt to verify the 
veteran's current mailing address.

3.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his back 
disability since service.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records.  
All records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

4.  Thereafter, The RO should schedule 
the veteran for a VA orthopedic 
examination in order to ascertain the 
nature and etiology of his back 
disability, if demonstrated.  The 
examiner should thoroughly review the 
claims folder and a copy of this Remand 
in conjunction with the examination, and, 
express an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed back disability was incurred 
in, or aggravated by, the veteran's 
military service.  The examiner should 
provide supporting rationale for all 
opinions expressed.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

6.  Following completion of all 
development, the RO should review the 
veteran's claim for service connection 
for a back disability based on all the 
evidence of record, and adjudicate the 
claim on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case, 
containing a recitation of all relevant 
evidence and a citation to the relevant 
law and regulations, and a statement of 
the reasons for action taken.  A 
reasonable period of time should be 
provided for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




